 


109 HRES 311 IH: Recognizing the importance of the decision of the Supreme Court, Griswold v. Connecticut, which 40 years ago held that married couples have a constitutional right to use contraceptives, thereby recognizing the legal right of women to control their fertility through birth control and providing for vast improvements in maternal and infant health and for significant reductions in the rate of unintended pregnancy, and for other purposes.
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 311 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Ms. DeLauro (for herself, Mrs. Johnson of Connecticut, Mr. Shays, Mr. Larson of Connecticut, Mr. Simmons, Ms. Slaughter, Mrs. Biggert, Mrs. Capps, Mr. Waxman, Mr. Kolbe, Mr. Schiff, Mrs. Davis of California, Mr. Grijalva, Mr. Filner, Ms. Eshoo, Ms. Baldwin, Mrs. Maloney, Mr. Larsen of Washington, Ms. Watson, Ms. Zoe Lofgren of California, Mr. Al Green of Texas, Ms. Wasserman Schultz, Mr. Lantos, Mr. Owens, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Mr. McDermott, Mr. Towns, Ms. Schakowsky, Ms. Harman, Mr. Capuano, Ms. Carson, Mrs. McCarthy, Ms. Solis, Mr. George Miller of California, Mr. Stark, Mr. Brown of Ohio, Mr. Wexler, Mr. Farr, Ms. McCollum of Minnesota, Mr. Ackerman, Mr. Inslee, and Mr. Sanders) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Recognizing the importance of the decision of the Supreme Court, Griswold v. Connecticut, which 40 years ago held that married couples have a constitutional right to use contraceptives, thereby recognizing the legal right of women to control their fertility through birth control and providing for vast improvements in maternal and infant health and for significant reductions in the rate of unintended pregnancy, and for other purposes. 
 
Whereas June 7, 2005, marks the 40th anniversary of the decision of the Supreme Court, Griswold v. Connecticut, in which the Court recognized the constitutional right of married couples to use contraception; 
Whereas in Griswold v. Connecticut, the Court affirmed Americans' constitutional right to privacy and restrained the government's power to interfere in fundamentally private and personal activities like managing our health, family planning, and child bearing; 
Whereas the decision paved the way for widespread use of birth control among American women; 
Whereas the Centers for Disease Control and Prevention (CDC) recognized family planning in its published list of the Ten Great Public Health Achievements in the 20th Century; 
Whereas contraceptives are basic health care for women, many of whom use birth control throughout their childbearing years, for health purposes and family planning; 
Whereas birth control is a critical component of basic preventive health care for women and has been the driving force in reducing national rates of unintended pregnancy and the need for abortion; 
Whereas the ability of women to control their fertility and avoid unintended pregnancy has led to dramatic declines in maternal and infant mortality rates and has improved maternal and infant health; 
Whereas in 1965 there were 31.6 maternal deaths per 100,000 live births but in 2000 the rate declined to 9.8 such deaths per live births, and in 1965 24.7 infants under one year of age died per 1,000 live births but in 2003 the rate declined to 7 such deaths per live births; 
Whereas publicly-funded family planning programs have increased the ability of women, regardless of economic status, to access birth control and experience the resulting health and economic benefits; 
Whereas public investment in this most basic preventive health care is extremely cost effective, and for every dollar spent on publicly-funded family planning, $3 is saved in pregnancy-related and newborn care cost to the Medicaid program alone; 
Whereas the Congress had repeatedly recognized the importance of women’s ability to access contraceptives through support for the Medicaid program, the program under title X of the Public Health Service Act, and the Federal Employee Health Benefits Program; 
Whereas 40 years after Griswold, many women still face challenges in accessing birth control and using it effectively; 
Whereas the United States has one of the highest rates of unintended pregnancy among Western nations, and each year half of the 6.3 million pregnancies in the Nation are unintended, with nearly half of those ending in abortion; 
Whereas, although teen pregnancy rates have dramatically declined, 78 percent of teen pregnancies are unintended and more than one-third of teen girls will become pregnant before age 20; and 
Whereas publicly-funded family planning clinics are the only source of health care for many uninsured and low-income women, and of the almost 17 million women who are in need of subsidized care, such clinics play a crucial role in serving 7 million of them, a number which grew by 400,000 alone between 2000 and 2002 due to a rising uninsured population: Now, therefore, be it 
 
That— 
(1) the House of Representatives recognizes the importance of the decision of the Supreme Court, Griswold v. Connecticut, which— 
(A)40 years ago held that married couples have a constitutional right to use contraceptives—a right that the Court would extend to unmarried individuals within a decade; 
(B)recognized the legal right of women to control their fertility through birth control; 
(C)provided for vast improvements in maternal and infant health and significant reductions in the rate of unintended pregnancy; and 
(D)allowed women the ability to achieve personal educational and professional goals critical to the economic success of the Nation; and 
(2)it is the sense of the House of Representatives that the Congress should take further steps to ensure that all women have universal access to affordable contraception.  
 
